IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40850
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JULIO MOLINA ARGUETA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-219-1
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Julio Molina Argueta (“Molina”) appeals the sentencing

following his guilty plea to illegal reentry into the United

States following deportation.   Molina argues that the district

court erroneously determined that his conviction for simple

battery was a “crime of violence” under U.S.S.G. § 4B1.2.   Molina

was convicted in Georgia of slapping his common law wife, and he

contends that the particular way in which he committed the crime



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40850
                                 -2-

of simple battery fails to meet the definition of a “crime of

violence.”

     This court reviews the district court’s application of the

Sentencing Guidelines de novo.    United States v. Jackson, 220

F.3d 635, 636 (5th Cir. 2000).    Section 4B1.2 defines a “crime of

violence” as an offense which has as an element the use,

attempted use, or threatened use of physical force against the

person of another.    U.S.S.G. § 4B1.2(a).   Georgia defines simple

battery as (1) intentionally making physical contact of an

insulting or provoking nature with the person of another, or

(2) intentionally causing physical harm to another.    GA. CODE ANN.

§ 16-5-23 (1996).    Molina’s conviction for simple battery for

slapping his common law wife meets the definition of a “crime of

violence.”

     Molina’s sentence is AFFIRMED.